Digitally signed by
                                                                      Reporter of
                                                                      Decisions
                                                                      Reason: I attest to
                      Illinois Official Reports                       the accuracy and
                                                                      integrity of this
                                                                      document
                              Appellate Court                         Date: 2020.06.02
                                                                      09:23:10 -05'00'



                  People v. Banks, 2020 IL App (2d) 180509



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           JASON B. BANKS, Defendant-Appellant.



District & No.    Second District
                  No. 2-18-0509



Filed             March 12, 2020



Decision Under    Appeal from the Circuit Court of Lake County, No. 17-CF-1146; the
Review            Hon. Daniel B. Shanes, Judge, presiding.



Judgment          Reversed.


Counsel on        Eric F. Rinehart, of Malia & Rinehart, P.C., of Waukegan, for
Appeal            appellant.

                  Michael G. Nerheim, State’s Attorney, of Waukegan (Patrick Delfino,
                  Edward R. Psenicka, and Mary Beth Burns, of State’s Attorneys
                  Appellate Prosecutor’s Office, of counsel), for the People.



Panel             JUSTICE McLAREN delivered the judgment of the court, with
                  opinion.
                  Justices Hutchinson and Zenoff concurred in the judgment and
                  opinion.
                                              OPINION

¶1       A jury found defendant, Jason B. Banks, guilty of four counts of unlawful delivery of a
     controlled substance (720 ILCS 570/401(a)(1)(A) (West 2016)). The trial court sentenced
     defendant to 17 years’ imprisonment for each conviction, to be served concurrently. On appeal
     defendant argues that the trial court erred by (1) denying his motion to dismiss the indictment
     based on a violation of his cooperation agreement with the police, (2) denying his motion to
     suppress evidence obtained through electronic surveillance, because the State presented no
     evidence justifying an exception to the Illinois eavesdropping statute (720 ILCS 5/14-1 et seq.
     (West 2016)), (3) admitting evidence obtained through electronic surveillance, (4) denying his
     motion for a mistrial, due to discovery violations by law enforcement, (5) admitting evidence
     of his prior bad acts, (6) denying his motion for a mistrial, based on comments made by the
     prosecutor during closing arguments, and (7) sentencing him to 17 years’ imprisonment, after
     stating during a pretrial conference that a lower sentence would be appropriate.
¶2       Defendant’s claim that the trial court erred when it denied his motion to dismiss the
     indictment is dispositive of this appeal. We hold that the trial court erred by denying
     defendant’s motion to dismiss the indictment. For the reasons that follow, we reverse.

¶3                                         I. BACKGROUND
¶4       This case arises out of six alleged drug sales that occurred between January and March
     2017. Four of the six sales were recorded on law-enforcement surveillance recording devices
     placed in a government cooperator’s vehicle. The other two sales were not recorded.
¶5       On March 16, 2017, defendant was arrested in connection with the drug sales. Defendant
     then agreed to cooperate with the Lake County Metropolitan Enforcement Group (MEG)
     division of the Illinois State Police (ISP) and the United States Drug Enforcement Agency
     (DEA). Defendant’s cooperation led to the arrest of one offender. On April 25, 2017, a grand
     jury indicted defendant on six counts of unlawful delivery of a controlled substance (720 ILCS
     570/401(a)(1)(A) (West 2016)).
¶6       Prior to the trial, defendant filed a motion to dismiss all counts of the indictment, based on
     a violation of the cooperation agreement he had with the police pursuant to People v. Stapinski,
     2015 IL 118278.
¶7       The State moved to admit evidence of defendant’s prior bad acts. Specifically, the State
     sought to introduce evidence that, during his interview with law enforcement on March 16,
     2017, defendant said that he had purchased 50 to 100 grams of heroin per month from two
     suppliers, that he could buy 250 to 500 grams of heroin, and that he had four to five customers.
     Defense counsel objected to the admission of this evidence as uncharged conduct that was not
     sufficiently tied to the allegations in the indictment. The trial court ruled that the evidence was
     admissible, finding that it was relevant to show “an ongoing pattern of conduct.”
¶8       On August 16, 2017, a hearing was held on defendant’s motion to dismiss the indictment.
¶9       Agent Nicholas Lancaster of the DEA testified as follows. On March 16, 2017, at the
     Grayslake Police Department, defendant agreed to cooperate with law enforcement. MEG
     special agent Greg Pilaski was also present at the meeting. Lancaster “informed [defendant]
     that he would have to perform undercover drug buys from his source of supply and help law
     enforcement infiltrate the drug-trafficking organization.” Defendant would be working as an

                                                  -2-
       informant with MEG agents. According to Lancaster, defendant “gave us the name of his
       source of supply and told us he could buy heroin from that individual.” Defendant was told
       that he had to “cooperate fully.” While Lancaster was present, defendant was made no specific
       promises, except that law enforcement would talk to the prosecutors about defendant’s
       cooperation. Defendant was not given a time frame during which he was required to cooperate,
       and he was not told a specific number of buys that he had to make. Defendant was told that
       “he had to make as many buys as necessary” “[u]ntil the prosecutor and the Court decides that
       he cooperated enough for consideration.” In return for defendant’s cooperation, “we would
       inform the prosecutor.” Defendant was not told that his case would be dismissed or that he
       would not be charged with any crimes. Defendant signed a DEA “Confidential Source
       Agreement.” Lancaster testified, “if people want to work their charges off, they will contact
       us.” “[W]orking off the charges” means, “whether it’s two or three cases that are equal or
       better, we let Reggie [(Matthews, the supervisor for the narcotics division in the state’s
       attorney’s office,)] know and have him finally decide to proceed with the charges or not, or if
       they could only do one case, if Reggie wants to take that into consideration for a lighter
       sentence, that’s up to Reggie.” In subsequent testimony, Lancaster agreed that, if defendant
       “was going to work as an informant,” Lancaster was “not planning to charge him.” At the end
       of the meeting, defendant was told that MEG agent Steve Teschner “would be in touch with
       him soon in order to set up some sort of drug buy.”
¶ 10        During direct examination by defense counsel, Teschner testified as follows. Teschner first
       spoke with defendant at the Grayslake Police Department on March 16, 2017. Defendant had
       first spoken to Lancaster. Teschner and defendant agreed that defendant would work for
       Teschner. Teschner’s understanding of the agreement was “[t]hat [defendant] was going to
       provide [the police] with additional cases to work off charges that he [had] currently.” Teschner
       used the term “working off charges” with defendant many times. Teschner agreed that working
       “off” meant that the charges would go away. Teschner also testified that he told defendant that
       working off the charges meant that Teschner would “talk to the prosecutor.” Defendant would
       be working with MEG and not with the DEA. Pilaski, Teschner’s supervisor, advised
       defendant that the agreement meant assisting in the arrest of two or three individuals who had
       cases that were equal to or greater than defendant’s case. Teschner also reminded defendant of
       this part of the agreement in person and on the telephone, and defendant acknowledged it. The
       plan was “open-ended for [defendant], open for [defendant] to determine who to sell to—who
       [defendant] would use to sell.”
¶ 11        Teschner testified that, in mid-March 2017, defendant attempted to “set up” the first target,
       a woman named Tracy. Tracy was supposed to meet defendant in Waukegan and “pick up the
       product.” Although the operation was unsuccessful, MEG continued to work with defendant
       and proceeded with the second target, Jeffrey Mallard. Defendant knew that Mallard trafficked
       in heroin, and defendant set up a drug deal with him at a specific location. On March 27, 2017,
       the police surveilled defendant as he met with Mallard. Defendant gave the police a signal that
       Mallard had the heroin. Mallard was arrested on the scene, and defendant’s cooperation
       directly led to the arrest. Mallard had over 100 grams of heroin. After Mallard’s arrest,
       Teschner asked defendant to attempt to set up Tracy again. Defendant told Teschner that other
       targets had figured out that defendant was involved in Mallard’s arrest. Between the second
       and third week of April 2017, Teschner instructed defendant to keep in contact with him and
       to let him know if there was anyone that defendant would be able to “work with.” Teschner


                                                   -3-
       and defendant spoke several times after that conversation. According to Teschner, defendant
       was “very communicative” after Mallard’s arrest. However, between mid-April and April 24,
       2017, communication became less frequent. Defendant had “stopped calling” during this time,
       but he had not failed to return Teschner’s calls. Defendant told Teschner that he could not get
       anyone to work with, because people knew about what happened with Mallard. The third week
       of April, Teschner testified that he and Lancaster “notified Reggie Matthews *** of this
       incident and we thought that because [defendant] was not able to do an additional case that we
       needed to get a warrant for [defendant].” Teschner and other police agents approached the Lake
       County State’s Attorney’s Office to charge defendant with the original six drug offenses that
       occurred in early 2017. Teschner did not warn defendant that the charges were coming, and he
       did not give defendant a deadline with respect to setting up more targets. Teschner testified
       that he and Lancaster “thought that because [defendant] was not able to do an additional case
       that we need to get a warrant for him.” A warrant was issued for defendant on April 24, 2017.
¶ 12       During recross-examination by the prosecutor, Teschner testified that he did not mean that
       the charges would go away based on the original agreement and he did not tell defendant that
       the charges would go away.
¶ 13       The prosecutor called Pilaski, who testified as follows. Shortly after defendant was arrested
       on March 16, 2017, at approximately 4:30 a.m., Pilaski and two DEA agents, including
       Lancaster, met with defendant at the police station. At 9:04 a.m. defendant signed a DEA
       “Confidential Source Agreement,” wherein defendant agreed to assist the DEA. Defendant
       signed a written Miranda waiver form at 9:39 a.m. See Miranda v. Arizona, 384 U.S. 436
       (1966). Pilaski told defendant that he would have to assist in the arrest of “two or three”
       individuals who committed offenses equal to or greater than defendant’s. This part of the
       agreement was verbal and was not reduced to writing. In return, the agents would “make a
       call” to the prosecutor’s office explaining defendant’s assistance. Pilaski never told defendant
       that he would not be charged.
¶ 14       During cross-examination, Pilaski testified as follows. The conversation leading to the
       confidential source agreement was not recorded. After defendant signed the agreement,
       defendant provided a written statement about the six alleged drug sales. On March 18, 2017,
       Pilaski told defendant that Teschner “would be his point of contact.” Pilaski had no other
       contact with defendant after the March 16 meeting. Teschner worked most closely with
       defendant after March 16. In the middle of April, defendant assisted in setting up the arrest of
       Mallard, who had committed an offense that was equal to or greater than his. Pilaski was not
       aware of any phone call or text that Teschner made to defendant that he did not return. Near
       the end of April, Pilaski and Lancaster decided to call the state’s attorney’s office to let them
       know to file charges against defendant. “Working charges off” was a common phrase, and
       Pilaski had heard Teschner use it before.
¶ 15       Defendant testified as follows. On March 16, 2017, he was arrested by MEG and DEA
       agents for several drug “deliveries.” DEA agents told defendant that, if he wanted the charges
       dismissed, he would have to work with MEG, and defendant agreed to cooperate. “I signed
       some papers and they let me go.” The agents gave defendant a phone number to call. According
       to defendant, he was not told the specifics of the agreement; he was told only that he had to
       cooperate with MEG. A day or so after he was released, he made initial contact with Teschner,
       who had not been present when he was asked to cooperate. Defendant told Teschner that Tracy,
       who was a “runner” for larger drug deals, would sell him 25 or 50 grams of heroin. Defendant

                                                   -4-
       called Tracy while Teschner listened on speaker phone, and the deal was on. But the deal fell
       through when Teschner called off the police surveillance, after defendant and Teschner had
       waited 30 to 45 minutes for Tracy to arrive at the predetermined location. After the deal did
       not come to fruition, Teschner told defendant, “realistically if you want your charges to go
       away, you’ve got to give me 100 to 150 grams of heroin.” Teschner said that “would be enough
       to work off your charges.” Defendant understood this to mean that if he got someone to sell
       him 100 to 150 grams of heroin “[his] charges would be gone, and [he] could get on with [his]
       life.”
¶ 16        Defendant testified that about a week later he arranged for a drug deal with Mallard.
       Defendant told Teschner about the deal, and Teschner gave defendant a date and time “to make
       everything happen.” Defendant and Teschner worked together to set up the operation.
       Defendant met Mallard at a liquor store, and defendant entered Mallard’s vehicle. Mallard
       showed defendant drugs, and defendant told Mallard that he had to go and get the money and
       would meet Mallard back at the same location. Mallard agreed and put the drugs away, under
       the front seat. Defendant went into the liquor store, called Teschner, and told him that Mallard
       had the drugs, and then the police arrested Mallard. After the arrest, Teschner said to defendant,
       “great job *** everything should be okay.” Teschner shook defendant’s hand, and they went
       their separate ways. Defendant thought that, because he helped arrange for the arrest of
       someone with 100 to 150 grams of heroin, “it was over with.” Defendant did not know whether
       his charges were dropped, and he did not know what to do next. Defendant continued to return
       Teschner’s phone calls.
¶ 17        Defendant also testified that Teschner called defendant a few days after Mallard’s arrest.
       Teschner wanted to arrange another deal with Tracy. Defendant told Teschner that it would be
       difficult because the police were not providing him with any money for transactions and
       because Mallard had identified defendant as cooperating with the police. After this
       conversation, Teschner and defendant would check in occasionally, but Teschner never gave
       defendant a deadline or told him that he needed to “get” someone by April 24. Teschner told
       defendant, “Just be patient. You’ve got time. Just relax.” Defendant always returned
       Teschner’s phone calls. Defendant testified that he could have arranged future busts once
       everything died down. Without warning, defendant was arrested on April 25, 2017.
¶ 18        The parties stipulated that, when he was arrested on April 25, 2017, defendant told the
       arresting officers that he thought that he had successfully performed his obligations under the
       cooperation agreement.
¶ 19        After hearing argument on the motion to dismiss based on Stapinski, the trial court denied
       the motion. The trial court stated:
               “The facts in Stapinski were that the law enforcement officer entered into a cooperation
               agreement with the defendant there, Stapinski, in which he promised not to charge the
               defendant if he assisted in the apprehension of other people. Note that it’s two other
               people similar to the testimony we heard from law enforcement in this case. The
               Stapinski court also noted that the defendant fulfilled his obligations.
                    There [are] two parts to it. The first is what the agreement was. Here the Court does
               not find such an explicit agreement was actually ever made to [defendant]. And then,
               second, the evidence fails to establish that [defendant] fulfilled the obligations under
               it. So without belaboring the point, Stapinski is a situation in which the Court found
               that the governmental conduct based upon the facts of that case shocks the conscience

                                                   -5-
                and violates the decencies of civilized conduct. Whatever exactly that standard is, it
                substantial and has not been shown here. So the motion to dismiss is denied.”
¶ 20       After a trial, a jury found defendant guilty of four counts of unlawful delivery of a
       controlled substance (720 ILCS 570/401(a)(1)(A) (West 2016)). The trial court sentenced
       defendant to 17 years’ imprisonment for each conviction, to be served concurrently. Defendant
       filed a timely notice of appeal.

¶ 21                                           II. ANALYSIS
¶ 22        Defendant argues that, under the principles set forth in Stapinski, 2015 IL 118278, the trial
       court erred by denying his motion to dismiss based on a violation of his cooperation agreement
       with the police. Defendant argues that his due process rights were violated when the police
       breached the cooperation agreement, which defendant relied upon to his detriment.
¶ 23        Generally, a trial court’s ultimate ruling on a motion to dismiss charges is reviewed under
       the abuse-of-discretion standard, but where the issues present purely legal questions, the
       standard of review is de novo. Id. ¶ 35. Whether a defendant was denied due process and
       whether that denial was sufficiently prejudicial to require the dismissal of the charges are
       questions of law, which are reviewed de novo. Id. However, once it is determined that a
       defendant suffered a prejudicial violation of his due process rights, the trial court’s decision on
       the appropriate remedy, whether it be dismissal of the indictment or some other remedy, is
       reviewed for an abuse of discretion. Id.
¶ 24        The principle for enforcing cooperation agreements arises under the due process clause of
       the fourteenth amendment. State v. Wacker, 688 N.W.2d 357, 362 (Neb. 2004); People v.
       Manning, 672 P.2d 499, 504 (Colo. 1983) (en banc). “Generally, fundamental fairness requires
       that promises made during plea-bargaining and analogous contexts be respected.” (Internal
       quotation marks omitted.) Wacker, 688 N.W.2d at 362. “[W]here the government has entered
       into an agreement with a prospective defendant and the defendant has acted to his detriment or
       prejudice in reliance upon the agreement, as a matter of fair conduct, the government ought to
       be required to honor such an agreement.” (Internal quotation marks omitted.) Id.
¶ 25        The trial court’s factual findings regarding the existence of an oral agreement, as well as
       its terms and conditions, will not be disturbed unless those findings are against the manifest
       weight of the evidence. People v. Boyt, 129 Ill. App. 3d 1, 14 (1984). “A finding is against the
       manifest weight of the evidence only if the opposite conclusion is clearly evident or if the
       finding itself is unreasonable, arbitrary, or not based on the evidence presented.” People v.
       Deleon, 227 Ill. 2d 322, 332 (2008).
¶ 26        Defendant argues that the trial court’s finding that there was no express agreement was
       against the manifest weight of the evidence. Defendant contends that Teschner promised
       defendant that he would not be prosecuted if defendant assisted in the arrest of two or three
       offenders who had committed offenses at least as serious as defendant’s and that there was no
       stated deadline for defendant’s performance. In the alternative, defendant argues that he and
       Teschner had an implied contract, because defendant reasonably relied on Teschner’s promises
       to defendant’s detriment. The State argues that the trial court properly found that the parties
       merely agreed that, if defendant assisted in apprehending two other people, his cooperation
       would be reported to the state’s attorney’s office. The State also contends that the court
       properly found that defendant failed to fulfill his obligations under the agreement.


                                                    -6-
¶ 27       In Stapinski, 2015 IL 118278, our supreme court explained:
                “ ‘Generally, fundamental fairness requires that promises made during plea-bargaining
                and analogous contexts be respected.’ [Citation.] ‘[W]here the government has entered
                into an agreement with a prospective defendant and the defendant has acted to his
                detriment or prejudice in reliance upon the agreement, as a matter of fair conduct, the
                government ought to be required to honor such an agreement.’ ” Id. ¶ 48 (quoting State
                v. Wacker, 688 N.W.2d 357, 362 (Neb. 2004)).
¶ 28       Further, courts construe cooperation agreements under contract principles. Id. ¶ 47.
       Cooperation agreements are construed strictly against the government, and “courts should not
       hesitate to scrutinize the government’s conduct to ensure it comports with the highest standard
       of fairness.” Id. In addition, cooperation agreements do not need to be in writing (see, e.g., id.
       ¶¶ 3-25 (discussing terms of the defendant’s “valid oral cooperation agreement”)), although
       we note that creating such a writing is preferable. However, whether the agreement is in writing
       or conveyed verbally, police officers have the power, by their words, to bind the prosecution
       to a resolution that is enforceable. See id. ¶ 55. Finally, words employed with ambiguous
       meanings should be carefully considered but, in the end, should be construed against the
       government, especially when those words are relied upon to persuade a defendant to act in
       exchange for dismissal of pending charges. See id. ¶ 47.
¶ 29       Here, the trial court’s findings regarding the agreement are not supported by the evidence
       presented. The record shows that after defendant’s meeting with DEA and MEG agents on
       March 16, 2017, he dealt only with Teschner. Teschner testified that he and defendant entered
       into an agreement. According to Teschner, defendant “was going to provide us with additional
       cases to work off charges that he has currently.” (Emphasis added.) As to defendant’s
       obligations, he agreed to assist in the arrest of two or three individuals who had cases equal to
       or greater than his. Teschner testified that working “off” charges meant that defendant’s
       charges would go away or that he would not be charged. In the middle of April 2017, defendant
       successfully assisted in the arrest of Mallard, who possessed over 100 grams of heroin, an
       offense equal to or greater than defendant’s. Subsequently, it became difficult for defendant to
       arrange any deal, because people found out that defendant was a “snitch.” In the 10 days after
       Mallard’s arrest, Teschner and defendant kept in touch. Lancaster, Teschner, and defendant
       testified that there was no specified deadline for defendant’s performance. Thus, defendant had
       a reasonable time to complete his obligations. See In re Marriage of Tabassum, 377 Ill. App.
3d 761, 773 (2007) (“Where a contract does not specify a time for performance, a reasonable
       time will be implied.”). On April 25, 2017, approximately 10 days after Mallard’s arrest,
       without warning or notice of dissatisfaction with defendant’s performance, defendant was
       arrested.
¶ 30       By arresting defendant, the police made it impossible for defendant to complete his
       performance. The law implies in every contract a promise of good faith and fair dealing. Boyt,
129 Ill. App. 3d at 15. This includes the proposition that a party to a contract may not raise as
       a defense to its own nonperformance the fact that a condition precedent of the contract has not
       been met where the party’s own conduct made compliance with the condition impossible. Id.
       at 16. Here, defendant’s nonperformance, that is, his failure to assist in a second arrest, was
       rendered impossible by the police arresting him approximately 10 days after they had arrested
       Mallard. There was no mutual understanding that time was of the essence. Teschner was
       required to give notice of termination that included a reasonable period of time for defendant

                                                   -7-
       to complete the agreement. By failing to give notice and wait a reasonable period of time for
       completion of the agreement, the abrupt termination by the State was ineffective. See Rose v.
       Mavrakis, 343 Ill. App. 3d 1086, 1092 (2003); Wickenhauser v. Selhime, 75 Ill. App. 2d 413,
       420 (1966). We conclude that the trial court’s finding that there was no express agreement was
       against the manifest weight of the evidence. Further we determine that the police, and not
       defendant, breached the agreement. Accordingly, defendant was entitled to the dismissal of the
       indictment.
¶ 31       The State contends that the trial court properly denied defendant’s motion to dismiss,
       because, unlike defendant here, in Stapinski, the defendant met his obligation.
¶ 32       However, in Stapinski, as in this case, there was conflicting testimony regarding the
       agreement. In Stapinski, Romeoville police sergeant Christine Masterson testified that she told
       the defendant that if he cooperated with the police in apprehending the person to whom he was
       to deliver a package containing ketamine, the defendant would not be charged with possession
       of ketamine. Stapinski, 2015 IL 118278, ¶ 14. But Masterson also testified that she told the
       defendant that he must assist with four cases to avoid the ketamine charge. Id. The defendant
       testified that, after he assisted the police with apprehending the intended recipient of the
       ketamine, the defendant was known as a “ ‘snitch.’ ” The defendant could no longer assist with
       other drug arrests, and police officer Mimi Bedja stopped taking the defendant’s calls. Id. Bedja
       testified that she told the defendant that, if he cooperated with three drug investigations
       involving offenses of the same class as or higher than his offense, Bedja would tell the state’s
       attorney of the defendant’s cooperation. Id. ¶ 23. Bedja also testified that, after the defendant
       assisted in the arrest of the intended ketamine recipient, the defendant stopped returning her
       calls. Id. Bedja then told Masterson that the defendant had not fulfilled his obligations, and
       Masterson filed a criminal complaint charging the defendant with unlawful possession of a
       controlled substance containing ketamine, with intent to deliver (720 ILCS 570/401(a)(10.5)
       (West 2010)). Stapinski, 2015 IL 118278, ¶¶ 23-24. Masterson testified that she filed the
       complaint because Bedja told her that the defendant did not assist in four cases as they had
       agreed. Id. ¶ 24. The supreme court held that “defendant’s substantive due process rights were
       violated when the State breached the agreement Masterson entered into with defendant.” Id.
       ¶ 52.
¶ 33       Like Stapinski, there was more than one agreement with defendant. One with the DEA and
       another with Teschner. Teschner promised defendant that, if he assisted in two arrests of
       individuals with cases equal to or greater than defendant’s, his case would be dismissed.
       Construing this agreement against the government, as we must (id. ¶ 48), we determine that
       defendant’s due process rights were violated when the police breached defendant’s agreement
       with Teschner and when the police prematurely charged and arrested defendant, thereby
       preventing him from completing his obligations. Where the government enters into an
       agreement with a prospective defendant and he acts to his detriment in reliance on the
       agreement, as a matter of fair conduct, the government is required to honor such an agreement.
       Id. (citing Wacker, 688 N.W.2d at 362). Here, defendant cooperated with Teschner in
       apprehending a drug source. Defendant relied on Teschner’s promise that his charges would
       be dismissed, and in the process of fulfilling his obligations under the agreement, defendant
       incriminated himself. “Thus, defendant suffered a prejudicial violation of his due process
       rights.” Id. ¶ 55. Accordingly, we determine that the trial court abused its discretion by denying
       defendant’s motion to dismiss.


                                                   -8-
¶ 34   For the foregoing reasons, the judgment of the trial court is reversed.

¶ 35                                  III. CONCLUSION
¶ 36   The judgment of the circuit court of Lake County is reversed.

¶ 37   Reversed.




                                               -9-